Citation Nr: 9931567	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-09 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
conjunctivitis with corneal opacity, currently evaluated 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January to 
August 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) September 1996 rating decision 
which denied ratings in excess of 10 percent for the service-
connected bilateral eye disability and a compensable rating 
for bilateral hearing loss.

Appellate consideration of entitlement to a compensable 
rating for bilateral hearing loss is held in abeyance pending 
completion of the development requested in the remand below.


FINDING OF FACT

The veteran's service-connected bilateral conjunctivitis with 
corneal opacity is manifested by bilateral corneal scarring 
which is productive of minimal vision impairment (correctable 
to 20/25 in the right eye and 20/20 on the left).


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral conjunctivitis with corneal opacity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.75, 4.78, 4.84a, Diagnostic Code 6018 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with the service-
connected bilateral conjunctivitis with corneal opacity has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the claim.  The Board is satisfied that the duty to assist 
has been met as to that issue. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (1999), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for bilateral corneal opacity was granted 
by RO rating decision in March 1944 and a noncompensable 
rating was assigned.  That decision was based on the 
veteran's service medical records showing that he sustained 
bilateral eye injury, resulting corneal scarring, in a 
dynamite explosion in March 1943; at the time of his medical 
discharge from service, his uncorrected vision in the right 
eye was 20/50 (corrected to 20/30); uncorrected vision in the 
left eye was 20/30 (corrected to 20/20).  

In August 1944, Dr. O'Neill indicated that the veteran had a 
nebula in the pupillary area of the right cornea and one or 
two nebulae in the left eye (but not in the pupillary area); 
uncorrected visual acuity in the right eye was 20/25 minus 
two and 20/20 minus two on the left.  

On VA medical examination in February 1945, the veteran 
indicated that he experienced bilateral eye burning and 
watering.  On examination, uncorrected vision in the right 
eye was 20/40 (corrected to 20/30) and 20/20 (uncorrected) on 
the left; there was no evidence of any pathology involving 
the fundi.  Bilateral corneal nebulae were diagnosed.

On VA medical examination in October 1945, bilateral chronic 
conjunctivitis with corneal scars was diagnosed.

On VA medical examination in May 1946, the veteran indicated 
that he experienced bilateral eye burning, pus and 
inflammation.  On examination, uncorrected vision was 20/30 
in the right eye and 20/20 on the left.  Chronic, bilateral, 
mild conjunctivitis was diagnosed.

Based on the above evidence, the veteran's service-connected 
eye disability was amended to reflect a diagnosis of chronic, 
bilateral conjunctivitis with corneal opacity by RO rating 
decision in June 1946; the evaluation of that disability was 
increased from 0 to 10 percent.

VA hospitalization records from April to May 1950 and in July 
1950 reveal treatment associated with symptoms of 
nervousness, weakness, and headaches.  During 
hospitalization, it was indicated that the veteran 
experienced symptoms including eye burning and photophobia 
since his in-service eye injury.  On examination, the eyelids 
were fluttering, extraocular movement was intact, there was 
no persistent nystagmus, pupils were equal, and fundoscopic 
examination was normal; corneal opacities, not interfering 
with vision, were noted in both eye.  In pertinent part, 
degenerative hyalin of old corneal scars, asymptomatic and 
not requiring treatment, was diagnosed.  

On medical examination in August 1950, the veteran indicated 
that bright lights dazzled his eyes.  On examination, 
multiple nebulae of both corneas with moderate photophobia 
due to injury were diagnosed.

On VA ophthalmologic examination in November 1952, bilateral, 
multiple nebular superficial scars were noted, but there was 
no evidence of perforation or cataract; uncorrected vision 
was 20/25 in the right eye and 20/20 on the left.  Traumatic, 
bilateral, multiple nebular scars of cornea were diagnosed.

On March 1979 ophthalmologic examination by E. Bellamy, M.D., 
the best corrected visual acuity was 20/30 in the right eye 
and 20/25 on the left; multiple bilateral corneal scars were 
noted; there was no evidence of cataract, diabetic 
retinopathy, and ocular tension was normal, bilaterally.  

On VA ophthalmologic examination in May 1979, visual acuity 
was 20/40 in the right eye and 20/20 on the left; bilateral, 
mild corneal opacities were diagnosed.

In September 1980, the Board denied a rating in excess of 10 
percent for the veteran's service-connected chronic bilateral 
conjunctivitis with corneal opacities.  

On VA medical examination in January 1983, the veteran 
indicated that he experienced eye "problems."  On 
examination, the pupils were reactive, and movements and 
visual fields were "OK;" uncorrected vision in the left eye 
was 20/20, and with the right eye, he was able to finger 
count.

On VA ophthalmologic examination in July 1985, the veteran's 
uncorrected visual acuity was 20/50 in the right eye 
(corrected to 20/25) and 20/20 in the left eye (uncorrected).  
On examination, blepharitis, old corneal scars, and 
presbyopia were diagnosed.

On ophthalmologic examination by R. Grossnickle, M.D., in 
September 1990, bilateral corneal scarring was noted (right 
eye scarring reportedly disturbed the veteran's visual axis).  
The veteran was noted to have early bilateral cataracts 
related to aging (not related to in-service explosion), and 
exudate in the macular area of the left retina, secondary to 
diabetes; corrected vision was 20/70 in the right eye and 
20/40 on the left.  

In September 1991, Dr. Grossnickle indicated that the veteran 
had bilateral corneal scars, senile nuclear sclerotic 
cataracts, and macular exudate in the left eye.

VA medical records from August 1982 to November 1995 reveal 
intermittent treatment associated with various symptoms and 
illnesses including diabetes, background diabetic 
retinopathy, impaired vision, cataracts, allergic 
conjunctivitis, corneal scars, ectropion, blepharitis, 
exophthalmos with mild lid retraction, and refractive error.  
In October 1985, it was noted that the veteran had bilateral 
cataracts.  In January 1986, he indicated that he was unaware 
of any changes to his eyes in the last few years.  

On VA ophthalmologic examination in September 1996, including 
review of the claims file, left eye proliferative diabetic 
retinopathy with macular edema, right eye pre-proliferative 
diabetic retinopathy with macular edema, and multiple 
bilateral corneal scars were diagnosed.  The examiner 
indicated that the corneal scars were due to trauma in 
service; conjunctival infection with blepharitis, shown on 
numerous examinations in the past, was related to service, 
but did not contribute to his vision loss; retinopathy was 
reported related to the veteran's diabetes.  The examiner 
opined that the primary cause of the veteran's vision loss 
was a combination of senile cataracts and diabetic 
retinopathy with macular edema, which were not related to 
service.  

On October 1996 examination by R. Anand, M.D., a history of 
corneal scars since an in-service explosion and 15-year 
history of diabetes and hypertension were noted.  On 
examination, visual acuity was 20/200 in the right eye and 
20/100 on the left.  Bilateral background diabetic 
retinopathy with chronic diabetic macular edema and ischemic 
maculopathy were diagnosed.

In February 1997, the veteran underwent an 
electronystagmogram engorged (ENG) study, the abnormal 
results of which appeared to have been related to the 
veteran's visual acuity.

In February 1997, R. Morton, M.D., indicated that a January 
1997 ENG study was difficult because of the veteran's visual 
problems and some slight eye-beating.

At a February 1997 RO hearing, testimony was heard concerning 
the veteran's receipt of intermittent medical treatment and 
surgery for symptomatology involving his eyes (including 
vision impairment).  

In September 1997, Dr. Grossnickle indicated that the veteran 
had bilateral corneal scarring, progressing cataracts, 
diabetic exudates in the left macula, diabetic retinopathy, 
and gradually worsening visual acuity.  Reportedly, he 
underwent multiple laser treatment for both eyes, but his 
vision continued to deteriorate; a small improvement in his 
vision was obtained reportedly after cataract removal surgery 
in March 1997.  Dr. Grossnickle indicated that the veteran's 
retinal problems were unrelated to his corneal scarring and 
were primarily responsible for his poor vision, but "some" 
vision impairment was due to scarring.

On VA ophthalmologic examination in September 1997, including 
a review of the claims file, the diagnoses were bilateral 
corneal scars and retained corneal and conjunctival foreign 
bodies, right eye cataract, left eye pseudophakia, bilateral 
diabetic macular edema, right eye background diabetic 
retinopathy, left eye proliferative diabetic retinopathy, and 
chronic bilateral blepharitis.  The examiner opined as 
follows:  that only corneal scars with retained corneal and 
conjunctival foreign bodies were related to trauma in 
service; that that disability had a minimal effect on the 
veteran's vision, as shown on VA medical examination in 1985 
(vision then was correctable to 20/25 in the right eye and 
20/20 on the left); that his cataracts/pseudophakia was 
unrelated to service and was related to age; that diabetic 
retinopathy (primarily responsible for vision impairment) had 
its onset about 10 years earlier and was unrelated to 
service; that the cause of blepharitis was unknown, but it 
was not related to service; and that here was no evidence of 
conjunctivitis.

In January 1998, Dr. Anand indicated that the veteran had a 
subcapsular cataract in the right eye, bilateral corneal 
scarring, diabetic retinopathy, and chronic macular edema in 
the right eye; his visual acuity was 20/200 in the right eye 
and 20/200 with pinhole on the left; pressure was 18 in the 
right eye and 20 on the left.  He opined that about 20 
percent of vision impairment was due to the veteran's corneal 
scarring (on the left, the corneal scar was outside the 
visual axis); the remainder of vision impairment was due to a 
combination of cataracts and diabetic macular edema.  

In October 1998, the veteran received a lens prescription 
from J. Webb, Jr., M.D.

Currently, the veteran's service-connected bilateral eye 
disability, diagnosed as chronic conjunctivitis with corneal 
opacity, is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6018 (chronic conjunctivitis, other than trachomatous), and a 
10 percent rating is assigned, consistent with evidence of 
active conjunctivitis with objective symptoms.  Code 6018 
provides that healed chronic conjunctivitis is rated based on 
residuals; if there are no residuals, a noncompensable rating 
is assignable.

Under 38 C.F.R. § 4.75, disability ratings for loss of visual 
acuity are based on best correction through the use of 
eyeglasses.  In determining the effect of aggravation on 
visual disability, vision in both eyes is to be evaluated 
before and after suffering the aggravation; the former 
evaluation is to be subtracted from the latter except when 
the bilateral vision amounts to total disability.  In the 
event of subsequent increase in the disability of either eye, 
due to intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation.  38 C.F.R. § 4.78.

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 10 percent for 
the service-connected bilateral conjunctivitis with corneal 
opacity is unwarranted.  In particular, the evidence reveals 
that the veteran sustained bilateral eye injury from a 
dynamite explosion in service, resulting in permanent corneal 
scarring, and that such trauma residuals are productive of 
minimal vision impairment.  Although he is shown to have 
received intermittent medical treatment associated with eye 
symptomatology including burning, itching, watering, and 
vision impairment over the years, he is currently assigned 
the maximum available schedular rating for his service-
connected chronic bilateral conjunctivitis disability.  See 
Diagnostic Code 6018.  The Board notes that although there is 
no current clinical evidence of active conjunctivitis (see VA 
ophthalmologic examination in September 1997), thus 
warranting a noncompensable rating under Code 6018, the 
currently assigned 10 percent evaluation under that Code has 
been in effect since June 1946; thus, it is protected from 
reduction.  38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (1999).

The entire body of evidence of record reveals that numerous 
eye disabilities (shown productive of gradually progressing 
vision impairment) have developed over the years, requiring 
intermittent medical and surgical treatment.  Several such 
eye disabilities have been diagnosed during numerous VA and 
private ophthalmologic examinations in the recent years, as 
discussed in detail above; on some occasions, the 
examinations were performed in conjunction with the 
examiners' review of the veteran's claims file (see VA 
examination reports in September 1996 and September 1997) 
but, on all occasions, only corneal scarring has been 
attributed to the veteran's in-service trauma (other 
disabilities and impairments have been shown to be unrelated 
to corneal scarring and are attributed to post service causes 
including age and diabetes); the service-connected corneal 
scarring is shown to be responsible for some vision 
impairment while other diseases and impairments are 
responsible for the majority of vision loss (see e.g., VA 
ophthalmologic examination in September 1996, Dr. 
Grossnickle's and VA September 1997 examination reports, and 
January 1998 report from Dr. Anand).  

As discussed above, if an eye disability of either eye 
increases due to intercurrent disease or injury not 
associated with the service, the condition of the eyes before 
suffering the subsequent increase will be taken as the basis 
of compensation.  38 C.F.R. § 4.78.  In this case, the 
evidence demonstrates that only corneal scarring is related 
to service, while all the other eye disabilities are 
unrelated to service or the service-connected disability.  
Thus, evaluation of vision impairment (based on residuals of 
healed chronic conjunctivitis, see Diagnostic Code 6018), 
must be performed on the basis of impairment existing prior 
to the onset of the nonservice-connected disabilities.  
38 C.F.R. § 4.78.  

On VA ophthalmologic examination in September 1997, including 
the examiner's review of the claims file, the examiner 
indicated that corrected visual acuity which was related to 
the service connected disability was 20/25 in the right eye, 
and 20/20 on the left (basing his conclusion on July 1985 VA 
ophthalmologic examination report at which time the veteran's 
nonservice-connected eye disabilities productive of vision 
impairment were not yet diagnosed).  A rating in excess of 
the currently assigned 10 percent based on 20/25 and 20/20 
corrected vision is not warranted.  See 38 C.F.R. § 4.84a.  

As the entire clinical evidence fails to show the presence of 
residuals of in-service eye injury of sufficient severity to 
warrant a rating in excess of the currently assigned 10 
percent, the veteran's claim must be denied.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

An increased rating in excess of 10 percent for bilateral 
conjunctivitis with corneal opacity is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds the veteran's claim for a compensable rating 
for bilateral hearing loss is well grounded as it is capable 
of substantiation.  Murphy, 1 Vet. App. 78.  This finding is 
based on his assertion that the service-connected hearing 
disability has increased in severity.  Proscelle, 1 Vet. 
App. 629.  If a claim is well grounded, VA has a duty to 
assist in the development of facts pertinent to the claim 
(38 U.S.C.A. § 5107(b)) including a pertinent, thorough VA 
medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are rated was amended, effective June 10, 1999.  
38 C.F.R. § 4.85 et seq. (64 Fed. Reg. 25,202-10).  It is 
apparent that the RO did not have opportunity to evaluate the 
claim pursuant to the newly-amended regulation, of which the 
version most favorable to him must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, further 
development of the medical evidence, to comply with the 
recently amended criteria, is required.  

The Board notes that the most recent VA audiological 
examination was performed in August 1996 but, since that 
time, the veteran has indicated that his hearing acuity 
underwent further, noticeable, deterioration (see RO hearing 
testimony in February 1997).  Although the claims file 
includes a February 1997 ENG study and audiological 
examination report from B. Batangan, M.A. (diagnosing mild to 
moderately severe high frequency sensorineural hearing loss), 
such audiology findings are uninterpreted.  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  In view of the fact that the veteran was last 
examined by VA in August 1996, and he now claims an increase 
in severity of his bilateral hearing loss, the Board is of 
the opinion that a thorough contemporaneous audiological 
examination of that disability is warranted.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing and to ensure full compliance with 
due process requirements, the claim for a compensable rating 
for bilateral hearing loss is REMANDED for the following 
development:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected hearing loss 
since February 1997.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder.

2.  The veteran should then be afforded 
a VA audiological examination to 
determine the nature and severity of his 
service-connected bilateral hearing 
loss.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected hearing loss in 
accordance with the new criteria 
effective June 10, 1999 (38 C.F.R. 
§ 4.85 et seq.) must be provided the 
examiner for review in conjunction with 
the examination.  

3.  The RO should then review the 
veteran's claim for increased rating for 
bilateral hearing loss in accord with 
new criteria referable to diseases of 
the ear and other sense organs 
(38 C.F.R. § 4.85 et seq.), applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

4.  The RO should again review the 
record, and specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).  The RO should 
carefully review the examination report 
to ensure compliance with this remand.  
If any development requested above is 
not accomplished, remedial action should 
be undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



		
	J. F. Gough
	Member, Board of Veterans' Appeals






